United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Plantation, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0657
Issued: April 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2015 appellant, through his representative, filed a timely appeal from a
January 2, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Following the issuance of the January 2, 2015 OWCP decision, appellant submitted new evidence. The Board is
precluded from reviewing evidence which was not before OWCP at the time it issued its final decision. See 20
C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant established more than 32 percent permanent impairment to
the right upper extremity, for which he previously received a schedule award.
On appeal, appellant’s representative contends that OWCP incorrectly calculated the
schedule award.
FACTUAL HISTORY
OWCP accepted that appellant, a 47-year-old special agent, sustained a thoracic herniated
nucleus pulposus (HNP) at T6-7, a right shoulder rotator cuff tear, and a right wrist triangular
fibrocartilage complex (TFCC) tear as a result of climbing over an iron fence while executing a
federal arrest warrant on January 6, 2010.4 It authorized right shoulder surgery, which he
underwent on March 29, 2011.
In a November 7, 2011 letter, OWCP advised appellant that he might be eligible for
schedule award compensation and requested additional evidence in support of an award,
including a medical report containing a detailed description of his permanent impairment based
on the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides).5
On December 27, 2011 appellant, through his representative, filed a claim for a schedule
award (Form CA-7).6
In a December 1, 2011 report, Dr. Samy Bishai, an orthopedic surgeon, determined that
appellant had reached maximum medical improvement on October 25, 2011 the date of his last
examination. Regarding appellant’s shoulder injury, he found that appellant suffered reduction
in his range of motion (ROM) in all movements of the right shoulder joint. According to his
physical examination, appellant had flexion of 110 degrees, backward extension of 30 degrees,
abduction of 110 degrees, adduction of 20 degrees, external rotation of 60 degrees, and internal
rotation of 30 degrees. Dr. Bishai concluded that appellant had 12 percent permanent
impairment of the right upper extremity, under Table 15-34,7 on page 475, of the sixth edition of
the A.M.A., Guides. Regarding appellant’s right wrist injury, he assigned appellant to class 1

4

OWCP previously accepted claims under File No. xxxxxx787 (where appellant sustained cervical and thoracic
strains while lifting and moving boxes on April 23, 2004) and File No. xxxxxx097 (where appellant sustained a
chest contusion, right shoulder tendinitis, and cervical and thoracic strains as a result of falling from a forklift while
working undercover).
5

A.M.A., Guides (6th ed. 2009).

6

Appellant, through his representative, filed claims for wage-loss compensation (Form CA-7) for the periods
July 1 to 23, 2013 and February 23 to March 8, 2014. By decisions dated August 22, 2013 and April 25, 2014,
OWCP denied the claims as the medical evidence was insufficient to establish that he was disabled during the
periods claimed.
7

Table 15-34, page 475, of the sixth edition of the A.M.A., Guides is entitled Shoulder Range of Motion.

2

and grade E for his TFCC tear. Utilizing Table 15-3,8 on page 396, of the A.M.A., Guides,
Dr. Bishai concluded that appellant had 10 percent permanent impairment of the right upper
extremity. He also provided three percent impairment rating for ulnar nerve entrapment.
Dr. Bishai found that appellant had a combined total of 25 percent permanent impairment of the
right upper extremity (12 percent + 10 percent + 3 percent).
By decision dated February 7, 2012, OWCP granted appellant a schedule award for 15
percent permanent impairment to the right upper extremity for 46.8 weeks for the period
December 13, 2011 through November 4, 2012. In a decision dated May 7, 2012, an OWCP
hearing representative vacated the prior decision and remanded the case for further development.
In a May 16, 2012 report, Dr. James Dyer, an OWCP medical adviser, opined that
Dr. Bishai properly used the ROM method of rating appellant’s right shoulder impairment and
concurred with the 12 percent permanent impairment rating. He further found that Dr. Bishai
correctly used the diagnosis-based impairment (DBI) method of rating appellant’s right wrist
impairment and concurred with the 10 percent permanent impairment rating. Dr. Dyer found
that the ulnar nerve neuropathy for either elbow was not an accepted condition and therefore
could not be included in the schedule award computation. Utilizing Appendix A,9 on page 604,
of the A.M.A., Guides, he concluded that appellant had a combined 21 percent permanent
impairment of the right upper extremity.
By decision dated October 16, 2012, OWCP granted appellant a schedule award for an
additional six percent permanent impairment of the right upper extremity. It found that he was
entitled to a total of 21 percent permanent impairment of the right upper extremity. As appellant
had previously received a schedule award for 15 percent permanent impairment, he was entitled
to an additional 6 percent (21 percent – 15 percent) permanent impairment.
On January 23, 2014 appellant, through his representative, filed a claim for an additional
schedule award (Form CA-7) and submitted physical therapy notes dated January 24 through
February 21, 2014. He also submitted a February 12, 2014 report from Dr. Ramon Berenguer,
an internal and family medicine specialist, who diagnosed carpal tunnel syndrome of the right
hand, cervical and lumbar disc syndrome, right rotator cuff tear, chronic lumbar strain, and
radiculopathy of the lower extremities.
In a report dated July 30, 2013, Dr. Bishai indicated that appellant’s condition had
worsened. On September 26, 2013 he opined that appellant had 34 percent permanent
impairment to the right upper extremity. Dr. Bishai rated appellant’s right shoulder condition
using “the stand alone [ROM] [. . .] because the limitation in the [ROM] [was] the most
significant disability” appellant had and caused him a great deal of difficulty in activities of daily
living. He concluded that appellant had 24 percent permanent impairment of the right upper
extremity, under Table 15-34, on page 475, of the A.M.A., Guides. Dr. Bishai also reiterated his
opinion that appellant had 10 percent impairment rating for his right wrist condition under Table
15-3, on page 396, of the A.M.A., Guides. He indicated that a TFCC tear was a class 1
8

Table 15-3, pages 395-97, of the sixth edition of the A.M.A., Guides is entitled Wrist Regional Grid.

9

Appendix A, pages 604-06, of the sixth edition of the A.M.A., Guides is entitled Combined Values Chart.

3

diagnosis. Dr. Bishai assigned a grade modifier 2 for Functional History (GMFE), a grade
modifier 2 for Physical Examination (GMPE), and found that a grade modifier for Clinical
Studies (GMCS) was not applicable. Using the net adjustment formula of (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX), he found that (2-1) + (2-1) + (n/a) resulted in a net grade
modifier 2, resulting in an impairment class 1, grade E, equaling 10 percent permanent
impairment of the right upper extremity. Dr. Bishai determined that appellant had a combined
34 percent permanent impairment of the right upper extremity (24 percent + 10 percent).
On January 27, 2014 Dr. Howard Hogshead, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the evidence of record. He concurred with Dr. Bishai’s 24
percent impairment rating for the right shoulder injury and the 10 percent impairment rating for
the right wrist injury, but found that the total impairment rating of 34 percent was incorrectly
calculated. Dr. Hogshead explained that Dr. Bishai improperly added the two percentages
together instead of properly relying on the Combined Values Chart of Appendix A, on page 604,
of the A.M.A., Guides. He concluded that using the chart correctly resulted in a combined 32
percent permanent impairment of the right upper extremity. On February 19, 2014 Dr. Hogshead
indicated that appellant was therefore entitled to an additional schedule award for 11 percent of
the right upper extremity.
By decision dated March 11, 2014, OWCP granted appellant a schedule award for an
additional 11 percent permanent impairment of the right upper extremity. It found that he was
entitled to a total of 32 percent permanent impairment of the right upper extremity and had
previously received schedule awards for 15 percent permanent impairment and 6 percent
permanent impairment, which entitled him to an additional 11 percent (32 percent – 15 percent –
6 percent) permanent impairment.
On April 3, 2014 appellant, through his representative, requested an oral hearing before
an OWCP hearing representative and submitted an April 16, 2014 report from Dr. Berenguer
who reiterated his diagnoses.
A telephone hearing was held before an OWCP hearing representative on
October 16, 2014. Subsequently, appellant’s representative submitted a brief arguing that
OWCP incorrectly calculated appellant’s schedule award compensation.
By decision dated January 2, 2015, the hearing representative affirmed the March 11,
2014 schedule award decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.10 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss

10

See 20 C.F.R. §§ 1.1-1.4.

4

of use of specified members, functions, and organs of the body.11 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.12
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).13 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.14
ANALYSIS
The issue on appeal is whether appellant established that he sustained more than 32
percent permanent impairment to the right upper extremity, for which he previously received a
schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.15
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.16 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
11

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
12

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
14

Isidoro Rivera, 12 ECAB 348 (1961).

15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.17
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the January 2, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

17

Supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

